Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                           Response to Amendment
The action is responsive to the Amendment filed on January 20, 2022.  Claims 1, 3-6, 8, 10-13, and 15-17 are pending.  Claims 1 and 8 have been amended.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 1/20/2022, with respect to Claim 1 and 8 have been fully considered and are persuasive in view of the amendments.  The rejection of these claims and their dependent claims of 10/21/2021 has been withdrawn. 
	 
Allowable Subject Matter
Claims 1, 3-6, 8, 10-13, and 15-17 are allowed.
The following is an examiner's statement of reasons for allowance:
In regards to Claims 1 and 8, the claims are allowed because the closest prior art, Moakler, Liu, and Nikravesh, either singularly or in combination, fail to anticipate or render obvious wherein the first and second vibration sensors have two or more than two axes and the fastening component has threads, setting at least one screwed-out angle threshold or one screwed-out turn threshold based on the screwed-out angle or screwed-out turns of the fastening component, and determining the fastening state of the fastening component by comparing the screwed-out angle or screwed-out turns with the screwed-out angle threshold or screwed-out turn threshold, in combination with all other limitations in the claim as claimed and defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
K. He eta al., “DETECTING LOOSENING OF BOLTED CONNECTIONS IN A PIPELINE USING CHANGES IN NATURAL FREQUENCIES”, Proceedings of the ASME 2011 International Design Engineering Technical Conferences & Computers and Information in Engineering Conference, IDETC/CIE 2011, August 28-31, 2011, Washington, DC, USA.
LI Ying at et al. (CN 108548516) discloses a threshold judgment module is arranged in the master control computer, and is used for comparing with a preset threshold according to the looseness angle to judge the looseness condition of the high-strength bolt.
King Fang at el. (US 2016/0001781) discloses using vibration data values of a second sensor as baseline data.
XIANLONG HE et al. (CN 107153002) discloses using sensor data as reference data in determining a loosening degree.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863